DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. 20050273686 herein Turner.
Per claim 1, Turner discloses: logically segmenting an erasure coding data set into a stripe based on an erasure coding scheme, (¶0028; encoding a data file into a plurality of encoded data units using coding scheme) wherein the erasure coding data set includes a plurality of chunks, wherein the plurality of chunks includes a plurality of chunks of systematic data and a plurality of chunks of parity data, wherein the stripe includes free user data; (¶0043-44; system data, user data and parity using Reed Solomon encoding) wherein the free user data is include in free user space, wherein the free user space is storage space allocated to at least one user and is available prior to distributing the stripe  and distributing the stripe across a plurality of non-volatile memory nodes based on the erasure coding scheme, wherein the free user data is stored in at least one memory location among the plurality of non-volatile memory nodes, wherein each non-volatile node is a unit of non-volatile memory (¶0028; Selecting nodes and distributing encoded data units).
Per claim 2, Turner discloses: wherein the plurality of non-volatile memory nodes includes at least one first non-volatile memory node, further comprising: mapping the stripe to the at least one location of the free user data, wherein each of the at least one location of the free user data is in one of the at least one first non- volatile memory node; (distribution of encoded data units) and recovering, based on the mapping, a portion of the erasure coding data set when one of the plurality of non-volatile memory nodes has failed (¶0028-¶0029; recovery of data file).
Per claim 3, Turner discloses: wherein the portion of the erasure coding data is stored in a failed non-volatile memory node of the at least one first non-volatile memory node, further comprising: reading each of the at least one first non-volatile memory node other than the failed non-volatile memory node, wherein the portion of the erasure coding set is recovered based on the reading (¶0028-¶0029).
Claim 10 is the computer readable medium claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claims 11-13 are the system claim corresponding to the method claims 1-3 and are rejected under the same reasons set forth in connection with the rejection of claims 1-3.


Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive.
The applicant argues: Turner does not teach utilizing free user data as claimed and, therefore, would not realize the benefits described in the Specification. More specifically, by using free user space in the stripe, such free user space can be utilized temporarily as needed for erasure coding and can be reclaimed such that use of the free user space can resume after rebuilding.
The examiner respectfully disagrees and asserts that Turner does disclose free user data in a free user space. The examiner points out that the word free in the free user data can merely be a label and nothing more. The examiner asks how can data be free? ¶0039 of the specification discloses that the free user data is merely a set of data used when performing error encoding. Therefore the free user data is user data. Further, free user space, per ¶0039, is merely the free stripes across a plurality of NVM’s. Meaning storage is allocate or assigned what is available. The examiner notes that clearly the amendment merely claims that the user data is stored in the stripe as previously mapped in the office action. Turner teaches encoded data that is distributed to the selected free space/stripes across the nodes in the NVM. Therefore Turner teaches “wherein the free user data is include in free user space, wherein the free user space is storage space allocated to at least one user and is available prior to distributing the stripe.”
The applicant argues: Applicant notes that Applicant's claim 2 includes distinct steps for distributing the stripe and for mapping the stripe. In other words, in addition to submitting that a person 
The examiner respectfully disagrees and asserts that Turner does not teach mapping of the stripes. The examiner notes that there isn’t a specific mapping process being claimed. The claim merely requires that the stripe is mapped to at least one memory location in the NVM. ¶0028 of Turner discloses that storage locations information (mappings) is maintained and distributed to the shared directory enabling any node to recover original data. Therefore, Turner discloses “mapping the stripe to the at least one location of the free user data, wherein each of the at least one location of the free user data is in one of the at least one first non- volatile memory node.”

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2184